While we agree with the determination by the trial court that plaintiff’s Exhibit 1 is inadmissible and that plaintiff did not establish a prima facie case, we may not sustain the dismissal of the plaintiff’s complaint. *1090Not having renewed its motions to dismiss and for a directed verdict at the close of all the evidence, defendant bank did not preserve its right to move for such relief after a verdict had been received, pursuant to section 457-a, and the trial court erred in directing judgment in its favor. Nolan, P. J., Carswell, MacCrate and Schmidt, JJ., concur. [See 280 App. Div. 806.J